Title: To Alexander Hamilton from Thomas Pinckney, 27 February 1794
From: Pinckney, Thomas
To: Hamilton, Alexander



London 27 Febry 1794
My dear Sir

I have no occasion to introduce Mr La Colombe to your acquaintance—as you are no stranger to his merit & services & to the confidence reposed in him by our unfortunate friend M. Lafayette—but I take the liberty of troubling you with my sollicitation that in case any difficulties should be made to this Gentleman’s receiving what is due to him from the United States, on account of the absence of his certificate (which it is impossible for him to produce under the existing circumstances) you will have the goodness to use your endeavours to obviate them. I have procured for him the interest in his certificate without the production of that instrument, which I trust, Knowing You, will be the case also with the principal.
Our fellow Soldier Col. Laumoy is nearly in the same situation with respect to his certificate give me leave also to recommend his case to your protection.
Mr. Cadignan an aide de camp & friend of M. Lefayette accompanies M. Lecolumbe. I beg to introduce him to your attention. Mr & Mrs Church with their family are well—be pleased to present my best respects to Mrs. Hamilton & believe me to be with sincere esteem
Your faithful & obed Servt:

Thomas Pinckney
Col. Hamilton

